    Case 1:19-cv-00150-JRH-BKE Document 38 Filed 02/02/21 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF GEORGIA
                                AUGUSTA DIVISION


JOHN WILLIE TANKS, II,                     *
                                           •Ar


        Plaintiff,                         *
                                           *


             V.                            *                  CV 119-150
                                           *


C.R. BARD INCORPORATED and                 *
BARD PERIPHERAL VASCULAR                   *
INCORPORATED,                              *
                                           ★


        Defendants.                        *




                                     ORDER




     Before       the   Court   is   the         Parties'   joint   stipulation   of

dismissal without prejudice.          (Doc. 37.)            All Parties signed the

stipulation; thus, the Court finds dismissal proper under Federal
Rule of Civil Procedure 41(a) (1)(A)(ii).

     IT IS THEREFORE ORDERED that this matter is DISMISSED WITHOUT

PREJUDICE.        The Clerk is directed to TERMINATE all motions and

deadlines and CLOSE this case.         Each party shall bear its own costs

and fees except as otherwise agreed by the Parties.

     ORDER ENTERED at Augusta, Georgia, this OC^                    day of February,

2021.



                                                               CHIEF JUDGE
                                      united/states DISTRICT COURT
                                                   :RN DISTRICT OF GEORGIA
